MEMORANDUM***
Petitioner Alfonso Mena was served with an Order to Show Cause why he should not be deported on March 8, 1996. Mena first entered the United States in November 1989. Because seven years did not elapse from the time Mena entered the country to the time he was served with the Order to Show Cause, Mena is ineligible for suspension of deportation. Ram v. INS, 243 F.3d 510 (9th Cir.2001); see also 8 U.S.C. § 1229b(d)(l); Illegal Immigration Reform and Immigrant Responsibility Act § 309(c)(5)(A).
Given that the Immigration Judge correctly determined that Mena was ineligible for suspension of deportation, there was no need for the Immigration Judge to go any further in developing a record. Mena’s due process rights were not violated.
Mena’s petition for review is therefore DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.